
	
		III
		111th CONGRESS
		2d Session
		S. RES. 690
		IN THE SENATE OF THE UNITED STATES
		
			November 30, 2010
			Mrs. McCaskill (for
			 herself and Mr. Bond) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Commemorating the 175th anniversary of the
		  birth of Mark Twain.
	
	
		Whereas Mark Twain was born with the name Samuel Langhorne
			 Clemens on November 30, 1835, in Florida, Missouri, the 6th child of John
			 Marshall and Jane Lampton Clemens;
		Whereas in 1839, the Clemens family moved to Hannibal,
			 Missouri, the inspiration for the fictional town of St. Petersburg depicted in
			 the novels The Adventures of Tom Sawyer and Adventures of
			 Huckleberry Finn, where the Clemens family lived until 1853, including
			 several years of residence at 206 Hill Street, known as the boyhood home of
			 Mark Twain;
		Whereas in 1848, Samuel Clemens left school to become a
			 printer’s apprentice at the Missouri Courier newspaper, his first in a series
			 of occupations that include, most notably, author, but also, printer,
			 typesetter, steamboat pilot, journalist, lecturer, publisher, editor,
			 prospector, and political activist;
		Whereas while working at the Virginia City newspaper, the
			 Territorial Enterprise, Clemens first used the pen name “Mark Twain” in
			 1863;
		Whereas with the publication of the short story “Jim
			 Smiley and His Jumping Frog” in The Saturday Press in 1865, Mark Twain
			 experienced his first significant success as an author;
		Whereas in 1869, Twain's first book, The Innocents
			 Abroad, was published, detailing Twain's adventures through Europe and
			 the Middle East;
		Whereas Samuel Clemens, known for the love and affection
			 he demonstrated for his wife and family and to whom the quote, “What is a home
			 without a child?”, is attributed, in 1870 married Olivia Langdon, with whom he
			 had 4 children, Langdon, Olivia Susan, Clara Langdon, and Jane Lampton;
		Whereas the book Roughing It, part
			 autobiography and part tall tale, chronicling Twain's adventures in the early
			 American West and critiquing society's treatment of Chinese Americans, was
			 published in 1872;
		Whereas The Gilded Age: A Tale of Today, a
			 novel Twain wrote in collaboration with Charles Dudley Warner satirizing
			 political corruption and greed in American life, was published in 1873;
		Whereas Twain's novel, The Adventures of Tom
			 Sawyer, through which he sought “to pleasantly remind adults of what
			 they once were themselves, and of how they felt and thought and talked, and
			 what queer enterprises they sometimes engaged in”, was published in
			 1876;
		Whereas in 1881, Twain addressed class issues and attacked
			 injustice and hypocrisy in English society with the publication of his novel,
			 The Prince and the Pauper;
		Whereas in 1883, Life on the Mississippi,
			 Twain’s book exploring the history and lore of the Mississippi River and
			 detailing his time spent as a Mississippi River steamboat pilot, was
			 published;
		Whereas Mark Twain's most famous work, Adventures
			 of Huckleberry Finn, which attacked the institution of slavery, the
			 failures of Reconstruction, and the continued mistreatment of African Americans
			 in American society, and which is considered a masterpiece of American fiction
			 and is widely known as one of the Great American Novels, was published in
			 1884;
		Whereas Twain's powerful social critique, A
			 Connecticut Yankee in King Arthur’s Court, was published in
			 1889;
		Whereas The Tragedy of Pudd’nhead Wilson,
			 Twain’s strongest critique of racism and the institution of slavery, was
			 published in 1894;
		Whereas on April 21, 1910, Samuel Clemens died at the age
			 of 74; and
		Whereas the 175th anniversary of the birth of Mark Twain
			 is an historic occasion: Now, therefore, be it
		
	
		That the Senate commemorates the
			 175th anniversary of the birth of Mark Twain on November 30, 2010, and his
			 enduring legacy as one of our Nation's greatest authors and humorists.
		
